      Case 3:20-mj-01029-AHG Document 33 Filed 05/11/20 PageID.157 Page 1 of 2




 1

 2

 3

 4

 5

 6

 7                         UNITED STATES DISTRICT COURT
 8                        SOUTHERN DISTRICT OF CALIFORNIA
 9

10

11   UNITED STATES OF AMERICA,                 Case No.
12                       Plaintiff,            INFORMATION
13         v.                                  Title    18,   U.S.C.,    Secs.    2,
                                               1029(a)(6)(A) and 1029(c)(1)(a)(i) –
14                                             Unauthorized Solicitation of Access
     KIRILL VICTOROVICH FIRSOV                 Devices; Title 18, U.S.C., Secs.
15                                             982(a)(1)    &  (b)(1)  –    Criminal
                        Defendant.             Forfeiture.
16

17

18

19

20        The grand jury charges:
21                                          Count 1
          Beginning on a date unknown and continuing          up to and including on
22
     or about March 4, 2020, in the Southern District of California, and
23
     elsewhere,       defendant    Kirill    Victorovich     FIRSOV,    without    the
24
     authorization of the issuer of access devices, to wit account names and
25 passwords of Company A customers, knowingly and with intent to defraud,

26 solicited buyers through the DEER.IO platform with the purpose of

27 offering     and    selling    said   access   devices,   said   conduct   affecting

28

     AFF:San Diego:4/14/20
      Case 3:20-mj-01029-AHG Document 33 Filed 05/11/20 PageID.158 Page 2 of 2



     interstate and foreign commerce, in that the access devices were offered
 1
     and sold via the internet, in violation of 18 U.S.C. §§ 1029(a)(6)(A)
 2
     and 1029(c)(1)(a)(i).
 3                                 Criminal Forfeiture
 4        Upon   conviction   of   the   offense   alleged   in   this   indictment,

 5 defendant shall forfeit to the United States of America, pursuant to
   Title 18, United States Code, Section 982(a)(1), any property, real and
 6
   personal, involved in such offenses, and any property traceable to such
 7
   property.
 8      In the event that any of the property described above, as a result
 9 of any act or omission of the defendant:

10               a.   cannot be located upon the exercise of due diligence;

11               b.   has been transferred or sold to, or deposited with, a
                      third party;
12
                 c.   has been placed beyond the jurisdiction of the court;
13
                 d.   has been substantially diminished in value; or
14               e.   has been commingled with other property which cannot be
15                    divided without difficulty,
16 the United States of America shall be entitled to forfeit substitute
   property pursuant to Title 21, United States Code, Section 853(p), as
17
   incorporated by Title 18, United States Code, Section 982(b)(1).
18
        All in violation of Title 18, United States Code, Sections 982(a)(1)
19
   and (b)(1).
20
   DATED: April 14, 2020.
21

22                                           ROBERT S. BREWER, Jr.
                                             United States Attorney
23

24                                           By:
                                             ALEXANDRA F. FOSTER
25                                           Assistant U.S. Attorney
26

27

28
                                         2
